internal_revenue_service number release date index number ------------------------------------- ------------------ ------------------------ ---------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-158118-04 date date ---------------- ---------------- ----------------- legend trust -------------------------------------------------- trust -------------------------------------------------- trust -------------------------------------------------- trust -------------------------------------------------- settlor a w x y z ---------------------- --------------------- ------------------ -------------------------- -------------------------- -------------------------- ------------------------------------ -- ---- ---- ------------- ----------------- ------------------ this letter responds to a letter dated date and subsequent the information submitted states that the family trusts were established on date plr-158118-04 state a b c date date dear ---------------- correspondence submitted on behalf of trust trust trust and trust collectively the family trusts by the family trusts’ authorized representative requesting certain rulings under the internal_revenue_code and date by settlor for the benefit of the issue of a a child of settlor the provisions and the beneficiaries of each of the family trusts are identical currently the family trusts have the same trustee under the terms of each of the family_trust agreements the trustees have discretion to distribute income or principal to or among a class of beneficiaries consisting of the issue of a a currently has a children and b grandchildren all of a’s children are adults and all of a’s grandchildren are minors each of the family_trust agreements provides that upon the death of the last surviving child of a or upon the death of a if he survives his children each of the family trusts will be divided into equal shares one for each a’s children who leave descendants then living and each share is then further subdivided per stirpes into separate parts for the descendants of each of a’s children each part for a descendant is directed to be held in further trust for such descendant provided that any descendant may withdraw his or her trust after age and any descendant has a general testamentary power to appoint his or her trust upon that descendant’s death each of the family trusts owns a percent general_partnership interest in a general_partnership trust holds an interest in w trust holds an interest in x trust holds an interest in y trust holds an interest in z a owns the remaining percent general_partnership interest in each of the partnerships trustees propose to merge and divide the family trusts taking into account the separate investment objectives of a’s children and their families first trust trust and trust will be merged with and into trust under state law then the assets of the merged trust will be divided pro_rata into a separate trusts new trusts one for each child of a each of the new trusts will contain substantially the same terms and sec_1001 provides that the amount_realized from the sale or other sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings plr-158118-04 hold equal interests in all four partnerships ruling in property and under ' a from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite 499_us_554 concerns the sec_1_1015-2 provides that in the case of property acquired after it is consistent with the supreme court's opinion in cottage savings to find that plr-158118-04 the interests of the beneficiaries of the new trusts will not differ materially from their interests in trust trust trust and trust before the merger and division each beneficiary will continue to hold through his or her interest in a new trust the same beneficial_interest in each asset of trust trust trust and trust that he or she held before the merger and division and each interest in the divided trust will contain substantially the same terms accordingly the proposed trust merger and division will not result in a material difference in_kind or extent of the legal entitlements and no gain_or_loss is recognized on the trust merger and division by any trust or trust_beneficiary for purposes of sec_1001 ruling sec_2 and sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 because sec_1001 does not apply to the proposed family trusts mergers under sec_1015 the tax basis that the merged trust has in the assets of the merging family trusts immediately after the mergers will be the same as the tax basis of the merging family trusts in such assets immediately before the mergers the tax basis of the historic assets in merged trust immediately after the mergers will be the same as the tax basis that the family trusts had in those assets immediately before the mergers we further conclude that each asset transferred by the family trusts to merged trust will have the same holding_period in the hands of the merged trust immediately after the mergers that it had in the hands of the family trusts immediately before the mergers based solely on the facts and representations submitted we conclude that we also conclude that because sec_1001 does not apply to the proposed division of we additionally conclude that in each of the mergers of the family trusts into plr-158118-04 each historic asset of the merged trust will have the same holding_period immediately after the mergers that it had immediately before the mergers merged trust under sec_1015 the tax basis that the new trusts have in the assets of the new trusts immediately after the division will be the same as the tax basis of the merged trust in such assets immediately before the division the tax basis of the historic assets in the new trusts immediately after the division will be the same as the tax basis that the merged trust had in those assets immediately before the division we further conclude that each asset transferred by the merged trust to the new trusts will have the same holding_period in the hands of the new trusts immediately after the division that it had in the hands of the merged trust immediately before the division each historic asset of the new trusts will have the same holding_period immediately after the division that it had immediately before the division trust the merged trust will succeed to and take into account any net_operating_loss carry forward nolcf net_capital_loss and other tax_attributes including passive_activity_losses and credit carryforwards of the merging family trusts each asset transferred by the merging family trusts to the merged trust will have the same tax_attributes immediately after the merger that it had immediately before the merger each historic asset of the merged trust will have the same tax_attributes immediately after the merger that it had immediately before the merger all nolcfs net capital losses and other tax_attributes including passive_activity_losses and credit carryforwards of the merging family trusts immediately before the mergers will survive and remain available to the merged trust after the mergers and no limitation will be imposed as a result of the proposed mergers on the merged trust 4’s use of such tax_attributes each of the new trusts will succeed to and take into account c of any net_operating_loss carry forward nolcf net_capital_loss and other tax_attributes including passive_activity_losses and credit carryforwards of the divided merged trust each asset transferred by the divided merged trust to the new trusts will have the same tax_attributes immediately after the division that it had immediately before the division each historic asset of the new trusts will have the same tax_attributes immediately after the division that it had immediately before the division all nolcfs net capital losses and other tax_attributes including passive_activity_losses and credit carryforwards of the divided merged trust immediately before the division will survive and remain available to the divided new trusts after the division and no limitation will be imposed as a result of the proposed division on the new trusts’ use of such tax_attributes finally we conclude that on the division of the merged trust into new trusts except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code plr-158118-04 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to the family trusts’ authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures cc copy of this letter copy for sec_6110 purposes
